Citation Nr: 9931302	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.  

2.  Entitlement to service connection for a tinnitus 
disability.

3.  Entitlement to service connection for an ear disability.  

4.  Entitlement to service connection for a lung condition, 
to include asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945, and again from September 1950 to May 1952.  He 
also had additional National Guard service.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision dated August 1997 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs, whereby the veteran's claims identified 
on the first page of this decision were denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for a headache and pulmonary disorder, 
other than for asbestosis, have been developed.

2.  A competent medical nexus between headaches manifested 
during the veteran's first period of service, and a current 
headache disorder, is not shown.  

3.  A histamine or cluster headache disorder pre-existed the 
veteran's entrance into his second period of active service, 
and the presumption of soundness is rebutted.

4.  The veteran's histamine or cluster headache disorder did 
not increase in severity during his second period of active 
service, and the presumption of aggravation is rebutted.


5.  A tinnitus disability is not shown to be related to the 
veteran's active service.  

6.  An ear disability, if extant, is not shown to be related 
to the veteran active service.

7.  Asbestosis is not shown.   

8.  A pulmonary or lung disorder was not manifested during 
either period of the veteran's active service and is not 
etiologically related to any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for a histamine or cluster headache 
disorder based on the veteran's first period of wartime 
service is not warranted.  38 U.S.C. §§ 1110, 1137, 5107(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  Pre-existing histamine or cluster headaches were not 
aggravated during the veteran's second period of service.  
38 U.S.C. §§ 1110, 1111, 1137, 1153, 5107(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

3.  A claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).

4.  A claim for entitlement to service connection for an ear 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).

5.  There is no legal basis for a claim for service 
connection for a pulmonary or lung disorder secondary to a 
service-connected disorder.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


6.  A claim for entitlement to service connection for an 
asbestosis disorder is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).

7.  Service connection for a lung disorder is not warranted.  
38 U.S.C. §§ 1110, 1137, 5107(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a headache 
disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim, has been satisfied.

The veteran contends that his headache disorder either 
manifested during his first period of service, or was 
aggravated during his second period of active service.  As 
indicated above, we note that the veteran served his first 
period of service in WW II from October 1943 to December 
1945; and that he had a second period of active service from 
September 1950 to May 1952, during the Korean Conflict.  He 
argues, in essence, that his headaches first manifested in 
the South Pacific due to extremely humid and hot weather 
conditions there during his service.  He also avers, in the 
alternative, that his headaches were aggravated by the 
extremely "frigid" weather conditions during his second 
period of service at Camp McCoy, Wisconsin.  We find, 
however, that the evidence does not support his contentions, 
and that his claim for service connection for a headache 
disorder must accordingly fail.  



A.  Service connection for a headache disability incurred 
during 
the veteran's first period of active service.

In the instant case, the veteran's service medical records 
(SMRs) from his first period of active service show that the 
report of his induction examination is dated October 1943.  
That record shows that his present occupation was that of a 
shipfitter, "2/c welding", and that he had seven years 
experience in this work.  The results of his physical 
examination show that he was clinically evaluated as normal 
in all relevant aspects, and his chest x-ray was reportedly 
normal.  His separation medical examination, dated December 
1945, shows that his head and face were clinically evaluated 
as normal, as was his respiratory system.

We note in this regard that the veteran has averred, or it 
has been averred on his behalf, that he suffered his "first 
attack" of a headache disorder in approximately July 1944.  
The veteran further argues, in essence, that his SMRs are 
devoid of reference to a headache disorder because treatment 
was not available to him.  His SMRs show treatment numerous 
times in 1943, 1944, and 1945, that he was given 
inoculations, and, in May 1945, that he was diagnosed and 
treated for an infection of the urethra.  He was also 
diagnosed and treated with lymphangitis of the right arm in 
June 1945.  Further, we must reiterate that the report of the 
veteran's separation examination shows that his head and face 
were clinically evaluated as normal.  In addition, under the 
history of illness or injury section of his separation 
medical report, the examiner referred to the medical records 
above, and noted "GCU 5/45", and "Lymphangitis, Rt. Arm 
6/45".  Finally, under the section requesting remarks on 
abnormalities not otherwise noted or sufficiently described 
above, the examiner noted that "None" were present.  

The evidence subsequent to the veteran's first period of 
service shows that the veteran was treated extensively for a 
headache disability, beginning in 1948, continuing during his 
second period of active service, and subsequent thereto.  

Because the veteran's claim that his headache disability was 
aggravated by his second period of service is discussed 
below, his SMRs from that period and the evidence that 
purports to provide a nexus between the veteran's second 
period of service and a current disorder is also discussed in 
detail below.  Thus, this analysis need not be repeated here.

We note, however, that together with the veteran's SMRs from 
his second period of service is a letter by a Dr. Owen, dated 
January 3, 1951.  That letter references the "plan used in 
the treatment of your headaches when you were in to see me in 
1948", and states that: 

As you of course know, you came to see me 
on September the 29th, 1948, with the 
chief complaint of headaches which had 
persisted for one month.  I strongly 
suspected that this was not a true 
migraine headache, but was more of a 
vascular type of headache which is 
sometimes referred to as a 'Histamine' 
type of headache.  We tentatively made 
the diagnosis of Histamine Cephalalgia, 
and started you on treatment accordingly.  

Also associated with the veteran's SMRs from his second 
period of service is an undated clinical record form Camp 
McCoy, Wisconsin, which notes that the veteran complained of 
intermittent headaches since 1946, in the proximity of the 
right eye and right side of his forehead.  That record also 
noted that the veteran complained of getting a headache every 
evening for the previous two weeks, that keeps him from 
sleeping at night.

Outpatient treatment records, variously dated in 1981, show 
that he was assessed with migraine headaches.

The veteran has also submitted letters from his private 
physicians, which for the most part, are offered to show a 
relationship between his active service and his subsequent 
disorders.  First, there is an undated letter from a Dr. Pace 
noting that the veteran has "Multiple medical problems 
dating back many years to the time of his military service."  
Dr. Pace notes that he has "severe chronic lung disease with 
asthmatic bronchitis, emphysema, and associated asthma with 
wheezing, cough, shortness of breath, severe weakness, 
inability to exercise, [and] inability to do gainful 
employment because of breathing difficulty.  This dates back 
to his WWII days but has slowly become worse... ."  The letter 
concludes that "I am writing this letter in support of his 
claim for disability dating back to his military service."

Also included in the record is an August 1984 letter from a 
Dr. Waller, which shows that the veteran was treated by him 
since 1953 for a "number of entities", the "most important 
being [COPD], ...asthmatic bronchitis, [and] headaches".  Dr. 
Waller relays that the veteran related his "onset of 
problems" while serving in the South Pacific in the U.S. 
Navy from 1943 to 1945.  Dr. Waller reported that "This 
close, confined expo[sure] to chemicals and asbestos caused 
the onset of immediate headac[h]es, sinusitis, and 
bron[chitis].  It further caused progressive disease of 
[COPD] and emphysema."  

An additional letter from Dr. Pace, dated February 1997, 
recounts that when the veteran was in the Navy, he "worked 
as a welder and ...[was] exposed to asbestos at the time."  
Dr. Pace also states that the veteran had "headache and 
cough with bronchitis and various symptoms of a respiratory 
nature."  The letter continues that the veteran later went 
into the Army and had bronchitis and had what was called 
histamine headaches, similar to but slightly different from 
migraine headaches.  Dr. Pace concludes that "These were 
significant events and you continue to have headache, chronic 
lung disease, bronchitis, cough and wheezing."    

The record next reflects that the veteran was a seen for a VA 
rating medical examination, dated February 1998.  That report 
shows that the veteran was neurologically examined.  The 
examiner obtained a thorough oral history from the veteran 
and noted that the veteran reported developing headaches 
sometime in-between his two enlistments.  The examiner noted 
that the veteran brought "some documents from a local 
physical who treated him in the early 1950s, and 
subsequently.  These documents make it clear that this 
individual developed cluster headaches,  which at that time 
were called histamine headaches."  The examiner further 
noted that the veteran underwent desensitization with 
histamine on numerous occasions, always getting adequate 
relief from the headaches.  "However, the headaches have 
recurred over the years.  His last bout with the headaches 
was about one and one-half years ago.  When he has the 
headaches, they occur fairly regularly every 24 hours for a 
number of weeks or months."  The examiner also noted that 
the veteran reported that the headaches were always over the 
right frontal and orbital region of his head and lasted for 
45-60 minutes, and were disabling when he had them.  The 
examiner further found that "The description is typical for 
cluster headaches."  

The examiner found, on examination, that the veteran was 
alert, orientated and cooperative, and that his mentation was 
normal.  Cranial nerves II through XII were found to be 
intact with no signs of increased intracranial pressure or 
focal neurological deficits.  His motor examination revealed 
normal muscle tone and strength with no atrophy, 
fasciculation, or abnormal movements detectable.  The sensory 
examination was intact throughout.  Coordination , gait, 
station and Romberg were reportedly normal.  Deep tendon 
reflexes were 2+ and symmetrical.  The impression was a 
"Normal examination in this elderly gentleman who gives a 
good history of cluster headaches that apparently responded 
to histamine injections."

The veteran had a local hearing dated September 1998 during 
which, he averred, in pertinent part that, that he first 
manifested headaches due to the extreme tropic weather 
conditions in the South Pacific during his first tour of 
duty.  

First, we note that we find the veteran's testimony to be 
credible.  38 U.S.C. § 1154(b) (West 1991 & Supp. 1999).  
However, we must also point out that the veteran's in-service 
injury or disease is not the determinative issue in this 
case.  See Kessel v. West, No. 98-772 (U.S. Vet. App. Sept. 
20, 1999)(en banc).  Here, the crux of the veteran's case is 
whether there is competent medical evidence of a nexus 
between a current disorder and the veteran's service.  We 
note in this regard that numerous letter have been submitted 
to show a relationship between the veteran's first period of 
active service, his second period of active service, a 
histamine headache disorder, and a respiratory or pulmonary 
disorder.  We begin with his first period of combat service 
and a current histamine headache disorder.  

When weighing the probative value of evidence, credibility is 
only one criterion.  In addition to credibility, we must also 
determine whether the evidence is first, relevant, and if so, 
if it is reliable.  It is intuitive that evidence that is 
memorialized at the time it is gathered is more reliable that 
evidence that is recalled from memory many years later.  That 
is, over time, memories may fade where medical reports that 
are compiled at the time of examination, by the person 
conducting the examination, may be especially helpful.  

Turning now to the letter prepared by Dr. Owen, dated January 
3, 1951, we determine that this record is both relevant to 
the veteran's headache disability, as it directly pertains to 
the treatment of that disability; and reliable.  That is, 
letter shows that Dr. Owen treated the veteran for histamine 
headaches.  In fact, he refers to such treatment by exact 
date.  Further, we find nothing in the letter to be 
incredible.  Therefore, we find that this letter establishes 
that the veteran first manifested a histamine headache 
disorder, which required treatment in January 1948, three 
years subsequent to his first separation from service.  

We do not find the first undated letter from Dr. Pace 
similarly probative to the veteran's claim.  Importantly, 
although it purports to draw a nexus between the veteran's 
WWII service and "multiple current disabilities", it does 
not mention a headache disorder, and is thus irrelevant to 
this aspect of the veteran's claim.  

We also do not find the 1984 letter from Dr. Waller 
probative.  Although it conveys that the veteran related his 
"onset of problems" while serving in the South Pacific in 
the U.S. Navy from 1943 to 1945, and shows that Dr. Waller 
found that "This close, confined expo[sure] to chemicals and 
asbestos caused the onset of immediate headac[h]es, 
sinusitis, and bron[chitis], we find that it is not 
sufficiently reliable or relevant.  First, we note that 
although Dr. Wallace reports treating the veteran since 1953, 
this letter was not compiled until 1984, and contains no 
specific information relevant to an examination or to 
treatment of a headache disorder at the time of either period 
of the veteran's service, only that his recollections were 
memorialized in 1984, approximately 40 years since his 
reported onset of symptomatology.  Moreover, he appears to 
rely on the veteran's recitation of events.  Finally, even if 
we were to find this evidence sufficiently reliable to be 
probative, we note that the letter is vague when it refers to 
the veteran's "onset of problems", and further note that 
although the veteran may, for the sake of argument, have 
experienced headaches during this time, this letter does not 
show that the veteran manifested a chronic histamine headache 
disability. 

Finally, the 1997 letter from Dr. Pace is not relevant to the 
issue of whether the veteran manifested a headache disability 
due to his first period of active service. That letter 
primarily shows that when the veteran was in the Navy, he 
"worked as a welder and ...[was] exposed to asbestos at the 
time."  Dr. Pace also states that the veteran had "headache 
and cough with bronchitis and various symptoms of a 
respiratory nature."  Thus, although it purports to show 
that the veteran manifested headaches during his first period 
of active service, it is of insufficient probative value.  We 
find that because of its age, and because the examiner did 
not have the opportunity to examine the veteran until 
approximately 40 years subsequent to his onset of symptoms, 
that it is less reliable than evidence that was compiled in 
1951 by Dr. Owen, by an examiner who had the opportunity to 
examiner the veteran at that time.  

Thus, although we find the 1951 letter by Dr. Owen showing 
that the veteran treated for his histamine headache disorder 
in 1948 particularly probative, we also determine that the 
more recent evidence discussed above is neither sufficiently 
reliable nor relevant so as to overcome the probative value 
of this evidence.  We note that although these later letters 
are submitted to show evidence of a continuity of symptoms, 
we specifically determine that they are of little probative 
value.  We also determine that they are of little probative 
value in establishing a nexus between a current disorder and 
the veteran's service.  

Although we find the veteran's testimony presented at his 
personal hearing, discussed in more detail below, to be 
credible, as did the RO, we find that there is no competent 
medical evidence of a nexus between a current disorder and 
the veteran's first period of service.  We must also point 
out in this regard that the VA examiner noted that the 
veteran has not manifested a headache disability for 
approximately one and one half years. 


B.  Service connection for a headache disability aggravated 
during the veteran's second period of active service.

We turn now to the contention that the veteran currently 
manifests a headache disability that was incurred before his 
second period of service, but aggravated by that service.  
Because the degree of the veteran's impairment before, 
during, and after his second period of service is central to 
his claim, we discuss below, in detail, his service medical 
and other records chronicling his condition.  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C. §§ 1111, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(b) (1998).

The veteran's SMRs from his second period of service show 
that a report of medical history was compiled in conjunction 
with his induction, dated August 1950.  That record shows 
that the veteran reported he was treated for histamine 
headaches, by Dr. Owen.  He also indicated that he had had 
frequent or severe headaches.

Again, together with his SMRs is a letter by Dr. Owens, dated 
January 3, 1951.  That letter references the "plan used in 
the treatment of your headaches when you were in to see me in 
1948", and states that 

As you of course know, you came to see me 
on September the 29th, 1948, with the 
chief complaint of headaches which had 
persisted for one month.  I strongly 
suspected that this was not a true 
migraine headache, but was more of a 
vascular type of headache which is 
sometimes referred to as a 'Histamine' 
type of headache.  We tentatively made 
the diagnosis of Histamine Cephalalgia, 
and started you on treatment accordingly.  

The letter continues to detail the six-week plan of 
treatment, and notes that Dr. Owens last saw the veteran in 
October 1948.  

We note that we specifically found above that the evidence 
shows, as he indicated at the time of his 2nd period of entry 
into active service, that the veteran was treated for a 
histamine headache disorder in January 1948.  Thus, the 
question that must now be resolved by the Board is whether 
the veteran's pre-existing headache disorder increased in 
severity during his second period of active service, so as to 
warrant assignment of service connection on the basis of 
aggravation.  See 38 U.S.C. § 1153 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.306 (1998).

An undated clinical record form Camp McCoy, Wisconsin, notes 
that the veteran was examined and given an impression of 
severe headache - ? [questionable] etiology.  An additional 
undated record also notes that the veteran complained of 
intermittent headaches since 1946, in the proximity of the 
right eye and right side of his forehead.  That record also 
noted that the veteran complained of getting a headache that 
keeps him from sleeping at night every evening for the 
previous two weeks.  

An admitting record, dated January 7, 1951, for the US Army 
hospital at Camp McCoy, Wisconsin, notes an admitting 
diagnosis of histamine headaches.  Nurse's notes dated 
January 7, 1951 show that he initially complained of a 
headaches over the right eye, and that he stated he had a 
similar attack of 'migraine headaches' two years previously.  
Additional notes dated January 8th show that he was sleeping, 
and that he still complained of headaches.  Notes dated 
January 9th shows that he was reportedly fairly comfortable, 
but complained of headaches at night.  He also complained of 
a severe headache that evening.  Notes from January 9th, 10th 
and 11th show that the veteran was at times sleeping, but 
also complaining of a "nagging headache" and at times 
complaining of a severe headache.  A note dated January 12th 
shows that the veteran was reportedly "very cheerful" and 
stated that "he hadn't felt so well in several days" at 
10:00, but that he again complained of a severe headache at 
21:45.  The notes from the 13th of January to the 19th of 
January show that he was sleeping, reported feeling better, 
that he was not in his room when a bed check was made, but 
returned to the ward complaining of a headache, that his 
headaches progressed from slight to severe.  He again 
complained of a severe headache at 00:30 on January 19, 1951.  
They also show that he was given a course of treatment, and 
that he "returned from pass" with "no complaints, feeling 
fine", on January 21, 1951.  

Doctor's orders are also of record, and show that he was 
treated with codeine, adrenaline, histamine, and a placebo.  
A discharge summary noted that the veteran had complained of 
intermittent headaches for the previous five years, but that 
he was initially diagnosed in 1948 with histamine headaches.  
The headaches were reportedly always unilateral and the 
laboratory studies were reportedly negative.  The examiner 
noted that the veteran was started on a course of 
desensitization, and that relief had been obtained.    

A November 1951 report of a medical examination shows that he 
was clinically evaluated as normal in all relevant aspects.  
The examiner noted that the veteran had histamine headaches, 
which were "relieved by desensitization."  The report of an 
electrocardiogram is also of record, and reveals a "normal 
EKG."  The report from his separation medical examination, 
dated May 1952, shows that he was again evaluated as normal 
in all relevant aspects.  The physician's notes show that 
there was "No significant complaints or findings referable 
to or aggravated by or brought on by military service."  On 
his report of medical history compiled in conjunction with 
the examination, it is noted that although the veteran 
indicated that he had frequent or severe headaches, that he 
present state of health was described as "Very good."  It 
is also noted that he was treated for three weeks at the US 
Army hospital in Camp McCoy, Wisconsin, for headaches.  

The evidence subsequent to service shows additional letters 
from Dr. Owen, dated June 1954, October 1957 and July 1958.  
The June 1954 letter shows that Dr. Owen wrote the veteran 
concerning his headache disability.  That letter notes that 
the veteran requested additional histamine supplies as he was 
being treated by another physician, and that Dr. Owen noted 
that the veteran "never did return to my office the schedule 
that we originally gave to you, and consequently, I never 
found out your tolerance dose of the histamine and for this 
reason it will be necessary to start with the small dosage 
again and build up to the tolerance dose."  The October 1957 
letter shows that the veteran again asked to be sent 
histamine for treatment.  Dr. Owen replied: "While of course 
it may and probably will work out all right ... I have not seen 
you in the last nine years."  The doctor continued that 
"Approximately the same thing happened in 1954[,]... in that 
you requested some more of the [h]istamine.  ... [I]t does 
appear that you sent back a part of the schedule of doses 
that was used, and apparently you took treatment from June 
15th  to July 13th ."

The July 1958 letter, in essence, reveals that the veteran 
requested additional amounts of histamine, and that since the 
veteran "did not send in the schedule of does indicating how 
you took your [h]istamine last October, I presume you will be 
taking 1/2 of a cc, probably twice daily until your headaches 
are relieved, and then finish up... ."  That letter also shows 
that Dr. Owen stated "I wish in the future that you would 
mail me the schedule of doses that you have been using after 
you have completed one of these series, so we would have a 
better basis on which to advise you... ."  

Again, the recent evidence includes an undated letter from a 
Dr. Pace noting that the veteran has "Multiple medical 
problems dating back many years to the time of his military 
service."  Dr. Pace notes that he has "severe chronic lung 
disease with asthmatic bronchitis, emphysema, and associated 
asthma with wheezing, cough, shortness of breath, severe 
weakness, inability to exercise, [and] inability to do 
gainful employment because of breathing difficulty.  This 
dates back to his WW II days but has slowly become worse... ."  
The letter concludes that "I am writing this letter in 
support of his claim for disability dating back to his 
military service."  

Also included in the record is an August 1984 letter from a 
Dr. Waller, which shows that the veteran was treated by him 
since 1953 for a "number of entities", the "most important 
being [COPD], ...asthmatic bronchitis, [and] headaches".  Dr. 
Waller relays that the veteran related his "onset of 
problems" while serving in the South Pacific in the U.S. 
Navy from 1943 to 1945.  Dr. Waller reported that "This 
close, confined expo[sure] to chemicals and asbestos caused 
the onset of immediate headac[h]es, sinusitis, and 
bron[chitis].  It further caused progressive disease of 
[COPD] and emphysema."  

An additional letter from Dr. Pace, dated February 1997, 
states that when the veteran was in the Navy, he "worked as 
a welder and ...[was] exposed to asbestos at the time."  Dr. 
Pace also states that the veteran had "headache and cough 
with bronchitis and various symptoms of a respiratory 
nature."  The letter continues that the veteran later went 
into the Army and had bronchitis and had what was at one time 
called histamine headaches, similar to, but slightly 
different from, migraine headaches.  Dr. Pace concludes that: 
"These were significant events[,] and you continue to have 
headache, chronic lung disease, bronchitis, cough and 
wheezing."    

Also of record is a lay statement, dated October 1997.  That 
record shows that the veteran served with the author of the 
letter, and, in essence, that the veteran had a breathing 
problem, and that "he went on sick call several times with 
bronchitis or bad coughs and headaches.  He entered the 
hospital at Fort McCoy for this breathing problem."  

An additional lay letter, dated September 1997, states that 
"We were both quartered in the Officers Ward of the Base 
Hospital in adjacent beds.  He had been hospitalized for 
severe headaches, bronchitis and an acute asthmatic 
condition.  Why do your records or those of the Base 
Hospital, Camp McCoy, Wisconsin, not reflect this 
information?"  

The record next reflects that the veteran was a seen for a VA 
rating medical examination, dated February 1998.  That report 
shows that the veteran was neurologically examined.  The 
examiner obtained a thorough oral history from the veteran 
and noted that the veteran reported developing headaches 
sometime in-between his two enlistments.  The examiner also 
noted that the veteran brought "some documents from a local 
physical who treated him in the early 1950s, and 
subsequently.  These documents make it clear that this 
individual developed cluster headaches, which at that time 
were called histamine headaches."  The examiner further 
noted that the veteran underwent desensitization with 
histamine on numerous occasions, always getting adequate 
relief from the headaches.  "However, the headaches have 
recurred over the years.  His last bout with the headaches 
was about one and one-half years ago.  When he has the 
headaches, they occur fairly regularly every 24 hours for a 
number of weeks or months."  The examiner also noted that 
the veteran reported that the headaches were always over the 
right frontal and orbital region of his head and lasted 45-60 
minutes, and were disabling when he had them.  The examiner 
further found that "The description is typical for cluster 
headaches."  

The examiner also found, on physical examination, that the 
veteran was alert, orientated and cooperative, and that his 
mentation was normal.  Cranial nerves II through XII were 
found to be intact with no signs of increased intracranial 
pressure or focal neurological deficits.  His motor 
examination revealed normal muscle tone and strength with no 
atrophy, fasciculation, or abnormal movements detectable.  
The sensory examination was intact throughout.  Coordination, 
gait, station and Romberg were reportedly normal.  Deep 
tendon reflexes were 2+ and symmetrical.  The impression was 
a "Normal examination in this elderly gentleman who gives a 
good history of cluster headaches that apparently responded 
to histamine injections."  

The veteran presented testimony at his local hearing, dated 
September 1998, during which, he averred, in pertinent part, 
that his headaches were aggravated due to the extreme frigid 
weather conditions in the Sparta, Wisconsin, during his 
second tour of duty.   

The Board notes that although a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions, it will be 
considered together with all other material evidence in 
determinations as to inception.   Additionally, the Board 
notes that The Court of Appeals for Veterans Claims has held 
that the appellant's account of a prior condition is an 
inadequate basis upon which to conclude that the condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (emphasis added) (The veteran's account of a prior 
condition is an inadequate basis upon which the Board can 
conclude that his condition preexisted service, and 
regulations, standing alone without independent medical 
evidence, do not support findings that a condition preexisted 
service, where the only evidence showing that a condition 
preexisted service was the veteran's oral statements).

Although such a history, if provided by the veteran at the 
time of his entrance examination would not constitute a 
notation for the purposes of 38 C.F.R. § 3.304 (b)(1) (1998), 
the Board also must note that a "[h]istory conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be according probative value... ."   As indicated above, we 
specifically found that the January 1951 letter by Dr. Owen 
was particularly probative, as it was both reliable and 
credible.  We therefore find that this medical evidence does 
show, by means of clear and unmistakable evidence, that the 
veteran's disorder pre-existed his entry into active service.

The question that we must accordingly resolve is whether the 
veteran's pre-existing histamine headache disorder increased 
in severity during his service, so as to warrant assignment 
of service connection on the basis of aggravation.  Unless 
there is a specific finding that such an increase is due to 
the natural progression of the disease, aggravation will be 
presumed.  In addition, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 U.S.C. 
§ 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1998); 
Akins v. Derwinski, 1 Vet.App. 228, 232 (1991) (despite 
medical diagnosis listing glaucoma secondary to pre-existing 
cataract, without specific findings required to establish 
natural progression of the disease, the presumption of 
service aggravation is not rebutted overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998)).

After a careful and considered view of all of the evidence of 
record, we determine that although aggravation of the 
veteran's headache disorder is presumed, the clear and 
unmistakable evidence shows that this presumption of 
aggravation is rebutted.  See 38 C.F.R. § 3.303(b) (1998).  
In making the determination, we note that clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1998).

In this regard, the fact that the veteran required two weeks 
hospitalization in early 1951 for evaluation and treatment of 
headaches supports a conclusion that the disorder increased 
in severity during that period of service, and thus 
aggravation may be presumed.  However, subsequent SMRs, 
particularly the November 1951 and May 1952 SMRs are also 
probative.  The November 1951 examination report shows that 
he was clinically evaluated as normal in all relevant 
aspects.  The examiner noted that the veteran had had 
histamine headaches, which were "relieved by 
desensitization." The report from his separation medical 
examination, dated May 1952, shows that he was again 
evaluated as normal in all relevant aspects.  The physician's 
notes show that there was "No significant complaints or 
findings referable to or aggravated by or brought on by 
military service."  On his report of medical history 
compiled in conjunction with the examination, it is noted 
that although the veteran indicated that he had had frequent 
or severe headaches, that he present state of health was 
described as "Very good."  Thus, at the time of his 
discharge he was specifically evaluated by examiners familiar 
with his headache condition as normal, with no complaints or 
findings aggravated by military service.  

In addition, we note that although the veteran was 
subsequently again treated for this headache condition, as 
memorialized in letters dated June 1954, October 1957 and 
July 1958, there is nothing in these letters that speaks to 
the course of the headache disorder during the second period 
of service.  We also must reiterate that we specifically 
determine that the letters submitted by Dr. Pace and Dr. 
Waller more than 30 years subsequent to the veteran's 
separation from service were not as probative as records 
compiled during treatment.  Although both doctors stated that 
they treated the veteran for various conditions, including 
headaches, and although Dr. Pace states that a review of the 
veteran's service records showed that he currently manifested 
a headache disorder that was etiologically related to his 
service, we find that these letters are neither sufficiently 
thorough in their findings nor specific as to treatment to be 
of significant probative value.  Again, they shed no light on 
whether the headache disorder increased in severity during 
the second period of service.

We note in this regard that the VA examination reports, dated 
1998, are particularly thorough, as they show that the 
veteran was recently examined, and report the examiner's 
physical findings and special neurological findings.  Those 
reports also show that the examiner obtained an oral history 
from the veteran, and that although the veteran had a history 
of headaches, the last incident reportedly occurred over one 
and one-half years from the February 1998 examination.  The 
clinical record also shows that prior to this, migraine 
headaches were last shown in 1981, approximately 15 years 
earlier.  Again, we do not find that the letter submitted by 
the veteran's private physicians are sufficiently detailed or 
specific to be of any probative value.  Thus, from this most 
recent clinical evidence we can only conclude that it is not 
clear whether the veteran currently manifests a current 
chronic histamine or cluster headache disability.  Whether or 
not this is the case, we cannot conclude that the veteran's 
second period of service aggravated his pre-existing 
condition, and that the presumption of aggravation is 
therefore rebutted.  

The presumption of aggravation being rebutted, service 
connection for a headache disorder, based on inservice 
aggravation, is denied.  38 U.S.C. §§ 1110, 1111, 1137, 1153, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1998).

Lastly, we note that the veteran's representative, in the 
Informal Hearing Presentation, made the statement "It is 
noted that the veteran's accredited representative was not 
afforded the opportunity to review the file prior to 
submission to the Board."  This is in apparent reference to 
the local representative, and the Board agrees that no 
argument from the local representative is in the file.  
However, the national representative not only presented 
argument on the veteran's appeal, but also stated in the next 
paragraph that "after having reviewed the evidence of 
record,...[w]e refer this case to the Board".  The Board is 
satisfied that the veteran's representation has been 
adequate.  



II.  Entitlement to service connection for a tinnitus 
disability,
and for an earache disability

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran claims, in essence, that he has a tinnitus 
disorder, and a rash or earache disorder.  For the reasons 
and bases that follow, we find that his claims are not well 
grounded, and must be denied.  

The veteran's service medical records (SMRs) from his first 
period of active service show that the report of his 
induction examination is dated October 1943.  That record 
shows that his present occupation was that of a shipfitter, 
"2/c welding", and that he had seven years experience in 
this work.  His separation medical examination, dated 
December 1945, shows that his head, face and ears were 
clinically evaluated as normal.  

Again, the SMRs from his second period of active service show 
that he was treated for histamine headaches.  As the 
extremely thorough records are discussed in detail above, 
they need not be repeated here.  At any rate, we note that 
they deal exclusively with the veteran's headache disorder, 
and show that he was clinically evaluated as normal in all 
relevant aspects in both the report of his September 1951, 
and his May 1952, medical examinations.  Again, the 
physician's notes on his 1952 report show that there were 
"No significant complaints or findings referable to, 
aggravated by, or brought on by military service."

Outpatient treatment records dated February 1981 show that he 
was diagnosed with external otitis media.  

The results of the veteran's February 1998 audiological VAME 
show that he reported an eight to ten year history of 
decreased hearing bilaterally, gradual onset.  He also 
reported occasional tinnitus, denied otalgia and vertigo, and 
reported a history of noise exposure while in the military.  
The examiner specifically found that each auricle, canal, 
tympanic membrane and middle ear space was normal.  An 
audiometric examination reportedly showed a bilateral 
neurosensory hearing loss sloping from mild to severe in the 
mid to high frequency rage.  The examiner further found "no 
evidence of infections or drainage", but did note the 
veteran's had associated mild tinnitus.  

On the report of the veteran's audiological testing, the 
examiner continued that the veteran had a word recognition 
score of 96 percent in the right ear and 98 percent in the 
left ear, and noted that there was not evidence of medical 
correctable hearing loss.  The recommendation was for a 
hearing aid evaluation, pending patient interest and 
eligibility.  

Although the current evidence shows that the veteran 
currently manifests both tinnitus and some possible hearing 
impairment, the clinical record does not demonstrate that 
these disorders are in any way related to his active service, 
or that an otitis media disorder is currently manifested, 
only that one was in 1981.  As noted above, these preliminary 
showings are required for the establishment of a well 
grounded claim.  In the absence of such evidence, the 
veteran's claims are not well grounded, and must necessarily 
be denied.  Thus, although the veteran has contended that 
there is such an etiological relationship, we note that no 
competent evidence has been presented to satisfy his initial 
burden, and that his claims must be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
to inform is not triggered.  In particular, we note that 
although the veteran has made reference to evidence he 
contends did exist at one time, and that may have indeed at 
one time existed, he specifically noted that this evidence no 
longer existed.  In addition, in this case, the statement of 
the case advised the veteran of the requirements of a well-
grounded claim.


III.  Entitlement to service connection for a lung condition, 
to include asbestosis.

As indicated above, the veteran's SMRs are devoid of 
references to, or treatment for, a lung condition.  
Specifically, his lungs were clinically evaluated as normal 
in the 1945, 1951 and 1952 SMR examination reports.  
Additionally, those records also show that his chest x-ray 
examinations were reportedly normal.  

The evidence received subsequent to service includes a letter 
from a Dr. Pace.  That letter purports to show that the 
veteran was last seen in January 1998, and that "He has 
multiple problems dating back to the military in WWII where 
he had severe headaches and the first evidence of an allergy 
that has led to chronic headaches, chronic lung disease with 
chronic obstructive pulmonary disease and asthma."  The 
letter continues to chronicle the veteran's treatment during 
"the 1940s and 1950s", and states that the veteran was 
treated "with things such as adrenaline and histamine which 
were appropriate at that time and seemed to be very 
effective."  That letter continues with a nexus statement:

This has gradually increased to the point 
where he now has to use Atrovert and 
albuterol inhalers and frequently has to 
use antibiotics for his chest problems.  
I feel very definitely that his headaches 
from the military days have led to his 
present state of disability including 
headache, asthmatic bronchitis, and 
chronic lung disease.  I support his 
application for disability... .  He still 
has difficulty directly related to the 
same symptoms that he had since then.  I 
have had the opportunity to review 
records dating back to the 1940s and this 
all seems to be appropriate to me.  

The record next shows that that a VA radiology report is of 
record.  That report shows that the procedure performed was 
two views of the chest.  The report shows that the heart is 
normal in size and that the lung fields are free form 
infiltrates, and that "pulmonary emphysematous changes are 
present bilaterally."  

The veteran was afforded a respiratory VA Medical Examination 
(VAME).  The examiner obtained a thorough oral history from 
the veteran, including the fact that he quit smoking in 1966, 
after smoking one to one and one-half packs a day for 20 
years.  He also reported having bronchitis, emphysema, and 
asthma diagnosed per his local doctor many years ago.  He 
complained of shortness of breath, and of walking only 1/4 to 1/2 
of a mile before onset.  He reported a chronic cough with 
scanty sputum, and reportedly that "It's a daily problem."  
The veteran reported, in essence, that he had prior exposure 
to asbestosis in the Navy, when he removed insulation from 
pipes in his course of duties repairing ships.  He also 
stated that he had "never been diagnosed with asbestosis", 
and that "he 'keeps bronchitis'".  He also reported that he 
had not been hospitalized for his lung condition.  The 
examiner found, on physical examination, that the veteran was 
five feet eleven inches tall, weighed 185 pounds, and had a 
maximum weight in the past year of 185.  His build and state 
of nutrition was described as well developed and nourished.  
His pulse was reportedly 84, his respiration, 20; blood 
pressure 140/82, sitting.  Examination of his lung revealed 
"rare wheezing anteriorly , otherwise no rales, or 
rhonchi."  The examiner also found that he had slight 
decreased breath sounds throughout, and a very slight 
prolongation of the expiratory phase.  The examiner also 
found that there was no use of accessory muscles.  The 
pertinent diagnoses were bronchitis/COPD, and a history of 
asbestos exposure.  

The report of the veteran's VA pulmonary function testing is 
also of record.  That record shows that the veteran has 
"severe obstructive ventilatory impairment".  


A.  Secondary service connection for a pulmonary or lung 
condition based on a histamine or cluster headache disorder.

As a preliminary matter, we note that with regard to his 
secondary service connection claim, we must first note, that 
service connection for a headache disorder has not in fact 
been established, and that any secondary claim would 
necessarily be dismissed, as there is no legal basis for a 
claim for service connection for a lung or secondary 
condition secondary to a service-connected disorder.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

B.  Service connection for asbestosis.

As we indicated above, primary among the three elements of a 
"well grounded" claim for direct service connection is 
evidence of a current disability as provided by a medical 
diagnosis.  In this respect, we note that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).   

We also note that although the veteran has averred that he 
was exposed to asbestosis during service, asbestosis 
exposure, per se, is not a disability for purposes of VA law 
and regulation.  It must be shown that the veteran manifests 
a current disorder.  Although the veteran does indeed aver 
that he has been told that he manifests "a touch of 
[asbestosis]", the medical evidence does not support such a 
finding, thus any claim for asbestosis is necessarily not 
well grounded as evidence of a current asbestosis disability 
is not shown.

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
to inform is not triggered.  In particular, we note that the 
veteran has not made reference to any existing evidence that 
would support his claim that was not already received by VA.  
In addition, in this case, the statement of the case advised 
the veteran of the requirements of a well-grounded claim.

C.  Service connection for a pulmonary or lung disability 
other than asbestosis.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim, has been satisfied.

We note that the current medical evidence shows that the 
veteran has been diagnosed with multiple pulmonary problems.  
However, his SMRs do not show that any these disorders were 
manifested during service. 

Additionally, and perhaps more importantly, we note that 
although, as indicated above, numerous attempts to draw a 
nexus between the veteran's service and his current lung 
disorders have been made, the competent medical evidence does 
not show that the veteran manifests a current lung disorder 
that is due to his active service. 

Also, we again find the reports of the current VA medical 
examinations and radiological procedures to be most 
probative.  First, they provide the most recent picture of 
the veteran's current health.  Second, we also find that they 
are more comprehensive and complete.  Specifically, we note 
that the radiology report shows that "pulmonary 
emphysematous changes are present bilaterally".  
Additionally, the VA report is the only report of record to 
mention the fact that the veteran quit smoking in 1966, after 
smoking one to one and one-half packs a day for 20 years.  
Thus, both in terms of a thorough diagnostic testing, and 
with respect to a detailed examination report, we note that 
the VA records are simply more probative.   These records do 
not show that the veteran manifests a lung or pulmonary 
disorder that is in any way related to his active service.  
Although the letters discussed in detail above may purport to 
establish such a finding, we again determine that they are 
not sufficiently detailed or reliable to be of probative 
value.  

Thus, it is for all of these reasons and bases that we find 
we must deny the veteran's claim for service connection for a 
lung disorder.


ORDER

Service connection for a headache disability is denied.  

Service connection for a tinnitus disability is denied.

Service connection for an ear disability is denied.  

Service connection for a lung condition, to include 
asbestosis, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
  Possibly due to hypersensitivity to histamine; characterized by recurrent severe, severe, unilateral 
orbitotemporal headaches associated with ipsilateral photophobia, lacrimation, and nasal congestion.  
STEDMAN'S MEDICAL DICTIONARY, 26th Edition, Williams & Wikins, Baltimore.
  Determinations should not be based on ... history alone without regard to clinical factors pertinent to the 
basic character, origin, or development of such injury or disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation of all material facts, with due regard to the accepted 
medical principles pertaining to the history, manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof.  38 C.F.R. § 3.304 (b)(1) (1998).  
  This probative value is consistent with acceptable medical and evidentiary principles in relation to value 
consistent with accepted medical evidence relating to incurrence, symptoms, and course of the injury or 
disease, including official and other records made prior to, during or subsequent to service, together with all 
other lay and ,medical evidence concerning the inception, development and manifestations of the particular 
condition will be taken into full account.  38 C.F.R. § 3.304 (b)(2) (1998).  

